Citation Nr: 0511175	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  01-09 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for lumbosacral strain.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.  

3.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder disability.  

4.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder disability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for post-operative residuals of Nissen fundoplication 
procedure with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in July 1998 after more than 20 years of 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

In a March 1999 rating decision, the RO, in pertinent part, 
granted service connection for multiple disabilities, 
including those listed on the title page.  In that rating 
decision, the RO granted a 20 percent rating for lumbosacral 
strain, a 10 percent rating for degenerative disc disease of 
the cervical spine, a 20 percent rating for each shoulder 
disability, and a noncompensable rating for post-operative 
residuals of Nissen fundoplication procedure with GERD, with 
all ratings effective August 1, 1998, the day following the 
veteran's retirement from service.  The veteran disagreed 
with the assigned ratings.  During the course of the appeal, 
the RO granted ratings of 40 percent for lumbosacral strain, 
20 percent for cervical spine degenerative disc disease, and 
10 percent for post-operative residuals of Nissen 
fundoplication procedure with GERD, all effective from August 
1, 1998, while it continued the initially assigned ratings 
for the other disabilities.   The veteran continued her 
appeal, and the issues as stated on the title page are 
currently before the Board.  

Review of the record shows that the veteran was last provided 
a VA examination for compensation purposes in December 2002.  
In its supplemental statement of the case dated in October 
2004, the RO relied on findings at a February 2004 VA 
outpatient visit to the veteran's primary care provider for 
follow-up.  While the report does contain some findings 
pertinent to rating the veteran's service-connected 
disabilities at issue, it does not include range of motion 
studies, nor does it provide information concerning the 
extent of any incoordination, weakened movement and excess 
fatigability on use, which is important in rating orthopedic 
disabilities.  See 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the veteran's 
representative has specifically requested that the veteran be 
provided new VA examinations, including an examination 
pertaining to her service-connected GERD, because the veteran 
was last formally examined for rating purposes more than two 
years ago.  In view of the veteran's statements indicating 
she believes her disabilities have worsened, it is the 
opinion of the Board that additional examinations would 
facilitate its decision.  

In addition, the Board observes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C. § 5103(a) as amended by the 
VCAA requires VA to inform the claimant of information or 
evidence necessary to substantiate the claim, as well as 
which evidence VA will seek to provide and which evidence the 
claimant is to provide.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also 38 C.F.R. § 3.159 (2004).  Further, 
in its decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) the Court held, in part, that notice requirements of 
the VCAA consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

While the RO did, in a letter dated in May 2003, discuss what 
the evidence must show to establish increased ratings and 
requested that the veteran submit or identify evidence in 
support of her claim, the veteran has not been explicitly 
requested to provide any evidence in her possession that 
pertains to the claim.  This should be done.  

Accordingly, the case is REMANDED to the AMC for the 
following actions:  

1.  The AMC should obtain and associate 
with the claims file all VA medical 
records for the veteran from the VA 
outpatient clinic in West Plains, 
Missouri, and from the VA Medical Centers 
in Poplar Bluff, Missouri, and Columbia, 
Missouri, dated from October 2004 to the 
present.  

2.  The AMC should contact the veteran 
and request that she provide any evidence 
in her possession that pertains to any of 
her increased rating claims.  

3.  Thereafter, the AMC should make 
arrangements for a VA orthopedic 
examination to determine the nature and 
severity of the veteran's service-
connected lumbosacral strain, 
degenerative disc disease of the cervical 
spine, right shoulder disability and left 
shoulder disability.  All indicated 
studies, including X-rays, should be 
obtained.  Results of range of motion 
studies in all planes for the lumbosacral 
and cervical spine should be reported.  
With respect to the shoulders, range of 
motion studies must include measurements 
of range of abduction for each shoulder.  
The examiner should specifically 
determine and describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use of the 
cervical spine, the lumbosacral spine and 
each shoulder.  The examiner should also 
identify any objective evidence of pain 
or functional loss due to pain or pain on 
use of the cervical spine, the 
lumbosacral spine, and each shoulder.  
The examiner should identify and report 
the severity and characteristics of any 
objective neurolgic abnormalities 
associated with the veteran's service-
connected lumbosacral strain, 
degenerative disc disease of the cervical 
spine, right shoulder disability and/or 
left shoulder disability.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted explicitly in the examination 
report.  

4.  The AMC should also make arrangements 
for VA examination of the veteran to 
determine the severity of her post-
operative residuals of Nissen 
fundoplication procedure with GERD.  All 
indicated studies should be performed.  
The claims file must be made available to 
the examiner for review of pertinent 
documents and that it was reviewed should 
be noted explicitly in the examination 
report.  

5.  After the development requested above 
has been completed and any additional 
development deemed necessary by the AMC 
has been accomplished, the AMC should 
readjudicate entitlement to an initial 
rating in excess of 40 percent for 
lumbosacral strain, entitlement to an 
initial rating in excess of 20 percent 
for degenerative disc disease of the 
cervical spine, entitlement to an initial 
rating in excess of 20 percent for right 
shoulder disability, entitlement to an 
initial rating in excess of 20 percent 
for left shoulder disability, and 
entitlement to an initial rating in 
excess of 10 percent for post-operative 
residuals of Nissen fundoplication 
procedure with gastroesophageal reflux 
disease.  If the benefits sought on 
appeal remain denied, the AMC should 
issue a supplemental statement of the 
case, and the veteran and her 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act 


of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


